DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 February 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 3-4, “an easier switch of the channels under the same radio wave status”, should be --the easier switch of the channels under the same radio wave status--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding Claim 1, the recited limitation “switching the channel according to the radio wave status, causes the channel to be switched based on the radio wave status and the switching conditions, and causes the wireless communication to continue on the switched channel” is unclear.  This limitation is unclear because line 6 recites “a plurality of channels”, so it is unclear which channel “the channel” is referencing.  It is also unclear if “the switched channel” is referencing “the channel” recited on lines 10 and 11, another channel of the plurality of channels recited on line 6, or something different. 
Regarding Claims 2 and 3, the recited limitation “an easier switch of the channels under the same radio wave status” is unclear.  In particular “the channels” and the same radio wave status” is unclear.  These limitations are unclear because line 6 of Claim 1 recites “a plurality of channels”, so it is not clear if “the channels” is the same as the plurality of channels or something different.  Additionally, “the same radio wave status” is not clear because lines 10 and 11 of claim 1 recite “the radio wave status”, so it is unclear if “the same radio wave status” is the same as the radio wave status, or something different.
Regarding Claim 3, the limitation recited on lines 4 and 7-8 “the power transmission status is a halt status” is unclear. This limitation is unclear because it is not clear if the “halt status” are both the same or different.
Regarding Claim 5, the recited limitation “the radio wave statuses of all the channels” is unclear. This limitation is unclear because Claim 1 recites “a radio wave status of each of a plurality of channels”, so it is not clear if this recited limitation refers 
Regarding Claim 6, the recited limitation “the channel” on lines 3 and 4 is unclear.  This limitation is unclear because Claim 1, line 6 recites “a plurality of channels”, so it is unclear which channel “the channel” is referencing.
Regarding Claims 2-6, they depend from Claim 1 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2013/0058380.
Regarding Claim 1, Kim teaches a communication control device comprising: 
an antenna (attached to 540, fig. 5); and 
a control unit (510, 520, and 530, fig. 5) controlling wireless communication related to wireless power transfer to a power receiver device (600, fig. 6, may correspond to a target device in the wireless power transmission system, refer to [0145]) through a power transmitter device (500, fig. 5, may correspond to a source device in the wireless power transmission system, refer to [0123]), wherein the control unit acquires via the antenna a radio wave status of each of a plurality of channels related to the wireless communication (The channel search unit 510 measures state information of one or more communication channels. The state information may include information on whether the communication channels are used by other source devices and/or different types of communication apparatuses. For example, the channel search unit 510 includes a channel measuring unit 511. The channel measuring unit 511 measures intensities of interference signals of the respective communication channels. For example, the channel measuring unit 511 may measure an RSSI or LQI of a communication channel. The channel determining unit 520 determines a communication channel available for communication with a target device based on the state information of the communication channels, refer to [0127]-[0129]), 
acquires a power transmission status of the wireless power transfer (a power standby mode, a power access mode, and a power transfer mode (namely, a power charge mode), refer to [0110]), 
sets, based on the acquired power transmission status, switching conditions for switching the channel according to the radio wave status (channel selection mode, channel selection mode are applied while the power standby mode transitions to the power access mode. For example, when a target device is located within a power transmission distance of the source device, the source device searches for a channel enabling communication with the target device. In this example, the source device is operated in the channel search mode. In the channel selection mode, the source device selects, as a communication channel, a channel satisfying a set condition, from among channels enabling communication with the target device, and shares the selected channel with the target device, refer to [0115]), 
causes the channel to be switched based on the radio wave status and the switching conditions, and causes the wireless communication to continue on the switched channel  (channel change mode, if no response is received from the target device, or if a checksum error in a signal transmitted by the source occurs at least a predetermined number of times, the source device changes a currently used communication channel. In this example, the source device is operated in a channel change mode, refer to [0122]).
Regarding Claim 2, Kim teaches all of the limitations of Claim 1 above and further teaches wherein when the power transmission status is an execution status of the wireless power transfer, the control unit sets the switching conditions allowing an easier switch of the channels under the same radio wave status than in a case where the power transmission status is a halt status of the wireless power transfer (refer to [0167]-[0169]).
Regarding Claim 3, Kim teaches all of the limitations of Claim 1 above and further teaches wherein the power receiver device (2740, fig. 27) is mounted on a vehicle (fig. 27), and when the power transmission status is a halt status of the wireless power transfer and when the power transmission status is an execution status of positional adjustment by the vehicle with respect to the power transmitter device, the control unit sets the switching conditions allowing an easier switch of the channels 
Regarding Claim 4, Kim teaches all of the limitations of Claim 3 above and further teaches wherein when the power transmission status is an execution status of the positional adjustment, the control unit sets the switching conditions allowing an easier switch of the channels under the same radio wave status as a speed of the vehicle increases (refer to [0212]-[0215]).
Regarding Claim 5, Kim teaches all of the limitations of Claim 1 above and further teaches wherein the control unit reduces transmission power of the wireless power transfer when the radio wave statuses of all the channels satisfy the switching conditions (refer to [0198]).
Regarding Claim 6, Kim teaches all of the limitations of Claim 1 above and further teaches wherein the control unit transmits information on any one of the radio wave status, the power transmission status, the channel on which the wireless communication is being continued, the channel to be switched, and a status of charging by the wireless power transfer (refer to [0130], [0133], and [0143]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        13 August 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836